Citation Nr: 1216910	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-29 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to April 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  This case has since been transferred to the Oakland, California RO.  

The Veteran testified at a Travel Board hearing before a Veterans Law Judge in December 2010.  A transcript of that hearing has been associated with the claims file.

This issue listed on the title page was previously remanded by the Board in February 2011 for additional development.  In February 2011, the Board also denied the Veteran's claims for service connection for hearing loss and tinnitus, and as this decision was final when issued and the Veteran has not appealed the Board's decision, these issues are no longer in appellate consideration.  The Board also granted the claim for service connection for a lumbar spine disability, thereby constituting a full grant of the benefits sought on appeal for this issue.  By a June 2011 rating decision the RO effectuated the Board's grant of service connection for a lumbar spine disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for sleep apnea must be remanded for further development.  In particular, the Board finds that a remand is necessary to obtain an adequate VA opinion.  

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that his sleep apnea began during his active service and has continued since that time.  Specifically, in his July 2007 notice of disagreement (NOD), he alleged that his sleep apnea was secondary to his deviated septum which was incurred during his active service when his nose was broken while on active duty, at which time he had been breaking up a fight at a picnic of Special Forces personnel.  

The Veteran's DD form 214 reflects that his military occupational specialty (MOS) was that of an Air Policeman.  Therefore his MOS is consistent with his reports of having broken up fights during his active service.  See 38 U.S.C.A. § 1154(a) (West 2002).

Service treatment reports reflect that, upon entrance into active service, a July 1962 entrance examination revealed no abnormalities of the lungs and chest and an abnormality of the nose, specified as a nasal septal deviation.  At this time, the Veteran was found to be qualified for active service and a follow-up evaluation in August 1962 revealed no additional defects were discovered upon physical examination.  A July 1962 Report of Medical History revealed that the Veteran reported having a history of ear, nose and throat trouble, although no additional information was recorded.  Upon separation from active service, an April 1966 Report of Medical History revealed that the Veteran again reported having a history of ear, nose and throat trouble, which was specified as occasional tonsillitis, treated with penicillin with no complications and no sequelae.  An April 1966 separation evaluation revealed no abnormalities of the lungs and chest or the nose upon clinical evaluation.  

Private and VA treatment reports from April 2000 to May 2009 reflect that the earliest evidence of record in which the Veteran was noted to have a history of obstructive sleep apnea was demonstrated by a March 2003 private treatment report.  The Veteran was then diagnosed with probable obstructive sleep apnea in a separate March 2003 private treatment report and referred for a sleep study.  Following an April 2003 private sleep study, he was diagnosed with obstructive sleep apnea.  Subsequent private and VA medical records reflect that the Veteran was treated for and diagnosed with obstructive sleep apnea, characterized as severe.  

In a September 2007 statement, the Veteran's spouse reported that, prior to joining the Air Force, her husband had no sinus related problems and that, after breaking up a fight during active duty, he had broken his nose.  She also reported that he was never provided with proper treatment, although he sought it repeatedly.  Finally, she stated that his upper respiratory problems had continued to get worse over the years and had originated from the in-service injury.  

In a December 2010 Travel Board hearing, the Veteran testified that he originally had broken his nose during his active service in 1963, around either September or October of that year.  He reported that a service member had punched him in the nose.  The Veteran's spouse testified that he did not have a problem with sleeping or breathing prior to that incident and since that time of the incident, he had had problems breathing and sleeping.  The Veteran also testified that he had gotten his deviated septum corrected at the VA.  

In a June 2011 VA examination, the Veteran reported that he had to deal with bar fights and domestic violence while in active service, at which time his nose had been broken and had to be reset three different times during this period.  He reported that his spouse noted he would have episodes wherein he would stop breathing and learned to shake him and turn him to the side at night, but he slept through the night.  He reported no other evaluation or treatment for sleeping difficulties or respiratory problems.  The Veteran reported that in 2001, he had a sleep study and was placed on a continuous positive airway pressure (CPAP) machine.  He stated that, since that time, he had been able to sleep through the night without waking to urinate or waking with headaches and he had been using a CPAP for the last 10 years with yearly adjustments.  The Veteran reported that in 2006 he was referred for a nasal septum surgery to open up the left nasal passage and the nasal surgery made no difference in his night time breathing, sleep or use of the CPAP but did make it easier for him to breathe through the left nostril during the day.  He also reported no change in evaluation or treatment for his nose after his 2007 surgery, however the examiner did note records showing changes in medication for his obstructive sleep apnea.  The Veteran was diagnosed with obstructive sleep apnea.  The examiner noted the Veteran was on a CPAP for 10 years and that the Veteran had been able to sleep straight without getting out of bed to urinate or for headaches since he went on a CPAP and was satisfied with this improvement.  He also diagnosed the Veteran with a history of troublesome snoring predating military service, which was first noted by his wife before basic training.  

In an August 2011 addendum to the VA examination, the VA examiner reviewed the claims file, including the service treatment reports, and provided opinions with respect to the Veteran's sleep apnea.  He opined that he could not find evidence that the Veteran developed sleep apnea or significantly increased risk factors for sleep apnea during his military service after reviewing the available records.  He found therefore, that it was less likely than not that the Veteran acquired additional obstruction causing his current sleep apnea during or as a result of his military service.  He also opined that the Veteran's current obstructive sleep apnea was more likely than not related to the Veteran's airway anatomy, including his snoring and nasal septal deviation, which the examiner found had predated his military service.  The examiner found that the Veteran's obesity, which developed over the years after military service, was also more likely than not, a major contributor to his current sleep apnea problem.  Finally, the examiner concluded that, after reviewing the military records and claims file, he was unable to identify a cause for aggravation of obstructive sleep apnea as a result of his military service without speculation and therefore found it was less likely than not that the Veteran's military service resulted in significant aggravation of his current sleep apnea syndrome beyond the normal progression of the disease, utilizing the currently available information.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In this case, the Board finds that the VA examiner's opinions in the August 2011 addendum are inadequate as they confuse the issue of whether sleep apnea was incurred in or related to any incident during active service with whether or not such was aggravated by active service.  The issue of whether sleep apnea preexisted or was aggravated during the Veteran's active service does not apply to the Veteran's claim as there was no evidence of sleep apnea noted on his service entrance examination.  See 38 U.S.C.A. § 1111.  In addition, the examiner's August 2011 opinion indicates a relationship exists between the Veteran's preexisting nasal septal deviation, which was noted on his service entrance examination, and his current sleep apnea but no explanation regarding this relationship is discussed.  Moreover, if such relationship between the nasal septal and the Veteran's current sleep apnea is found, an opinion would be necessary to determine whether the preexisting nasal septal deviation was aggravated during his active service to include resulting in sleep apnea.  Finally, the lay statements and testimony provided by the Veteran and his spouse that he had been having breathing and sleeping problems since service and the Veteran's MOS of an Air Policeman which is consistent with his reports of having broken up fights, constitute additional competent evidence that the VA examiner should consider in rendering an opinion.  Therefore, with respect to the above, the case must be remanded for additional development to include obtaining a supplemental medical opinion.  Id.; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should forward the claims file to the VA examiner who last performed the June 2011 VA examination of the Veteran's sleep apnea and provided the August 2011 opinion, or, if this examiner is not available, the claims file should be forwarded to a similar specialist, for a supplemental opinion.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file, including:  (1) a copy of this remand; (2) the service treatment reports: (3) the Veteran's MOS of an Air Policeman which is consistent with his reports of having broken up fights in service; and (4) lay statement by the Veteran's spouse, and the lay testimony by the Veteran and his spouse describing "sleeping and breathing problems" since service.  

Please note:  (1) The Veteran is competent to attest to lay-observable events during his active service and that he has had problems breathing and sleeping since that time; and (2) His spouse is competent to attest to the Veteran's lack of sleeping or breathing problems prior to his active service which she had witnessed and his sleeping and breathing problems since his discharge from active service which she had witnessed.  Neither is competent to provide an etiology for sleeping or breathing problems witnessed.  

The examiner is then asked to answer the following questions as posed: 

(a).  Is it at least as likely as not (50 percent or greater probability) that:  (i) sleep apnea had its onset during the Veteran's period of active duty from August 1962 to April 1966; or, (ii) that such condition was caused by any incident or event that occurred during such period (i.e. the Veteran's alleged broken nose during active service)?  Please explain why and include a discussion of the relevant evidence (i.e. the service treatment records, his MOS of an Air Policeman, the post-service medical evidence and the lay statements of record).  

(b).  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is related to or was caused by the Veteran's preexisting nasal septal deviation noted on his service entrance examination?  Please explain why and include a discussion of the relevant evidence (i.e. the service treatment records, his MOS of an Air Policeman, the post-service medical evidence and the lay statements of record).  

(c).  If the examiner finds that it is at least as likely as not (or more likely than not) that the Veteran's sleep apnea is related to or was caused by the Veteran's nasal septal deviation, s/he is then asked to furnish an opinion as to whether his preexisting nasal septal deviation increased in severity in service to include resulting in sleep apnea in service, and if so, whether there is obvious or manifest (clear and unmistakable) evidence that such increase was due to the natural progression of the disorder (i.e., not aggravated).  Please explain why and include a discussion of the relevant evidence.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, please discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


